Citation Nr: 0123860	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  99-05 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable evaluation for a puncture wound 
scar of the upper back.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which continued a non-compensable 
evaluation for a puncture wound scar of the upper back.

In his substantive appeal, dated in March 1999, the veteran 
presented a claim for service connection for a disability 
manifested by panic attacks.. The RO is invited to take 
appropriate action in response to this new claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. The veteran's scar, which is located to the right of the 
thoracic spine in the lower midscapular area, is not 
ulcerated, poorly nourished, tender, or painful; and the scar 
does not result in limitation of function.


CONCLUSION OF LAW

The criteria for a compensable rating for a puncture wound 
scar of the upper back have not been met. 38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current symptomatology, to 
include itching, pain and numbness in his back area, warrants 
a compensable rating for a puncture wound scar of the upper 
back. 

As an initial matter, effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  However, 
a remand for application of VCAA is not necessary.  In this 
regard, the veteran's claims file contains his service 
medical records and his DD-214.  In addition, the veteran was 
provided a VA examination.  The application form filed by the 
veteran in January 1997 included a question as to medical 
facilities at which the service connected disability had been  
treated, but the veteran replied that no such treatment 
reports were available.  In the January 1999 Notice of 
Disagreement (NOD), the veteran stated that his examination 
was inadequate.  However, the report of the February 1998 VA 
examination includes all the necessary criteria for 
evaluating the veteran's service connected disability and as 
such, is adequate for this appeal.  In a statement of the 
case dated in January 1999, the RO summarized the evidence 
that had been reviewed in the case and explained the criteria 
under which the veteran's puncture wound scar of the upper 
back was rated.  In addition, the RO sent letters to the 
veteran dated March 1998 and January 1999, which explained 
what decisions had been made regarding his claim.  Under 
these circumstances, there is no reasonable possibility that 
further assistance to the appellant would aid in 
substantiating his claim.  For this reason, a remand for 
further development of the claim is not warranted. See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

The veteran's puncture wound scar is currently rated under 
38 C.F.R. § 4.118,  Diagnostic Code 7805, as non-compensable. 
See 38 C.F.R. § 4.31.  Under Diagnostic Code 7805, other 
scars are rated on limitation of function of the part 
affected.  Pursuant to Diagnostic Code 7804, a 10 percent 
rating is provided for scars that are superficial, tender and 
painful on objective demonstration.  Finally, under 
Diagnostic Code 7803, a 10 percent rating may be assigned for 
scars that are superficial, poorly nourished, with repeated 
ulceration.

A brief review of the history of this appeal reveals that in 
a June 1997 decision by the RO, the veteran was granted 
service connection for a puncture wound scar on the upper 
back, and a non-compensable rating was assigned from January 
1997. In February 1998 the veteran was afforded a VA 
examination.  The non-compensable evaluation was continued by 
a March 1998 rating decision.  The veteran disagreed with the 
non-compensable rating, and initiated this appeal.  
Essentially the veteran maintains he should be assigned a 
compensable rating.

Turning to the evidence of record, in February 1998 the 
veteran was afforded a VA examination.  The veteran presented 
with subjective complaints of pain and numbness in his back 
when he rides his motorcycle and pain that radiates to both 
shoulder blades and eventual numbness when he elevates both 
arms for some length of time.  He informed the examiner that 
he takes no daily medications and continues to work.  Upon 
physical examination, the examiner found a small, oblique, 
slightly raised, soft, white scar to the right of the 
thoracic spine in the lower midscapular area.  The scar 
measured approximately 5/8 of an inch long x 1/8 of an inch 
wide.  The scar exhibited no adherence, tenderness to 
palpitation, ulceration, depression, underlying tissue loss, 
inflammation, edema or disfigurement.  Sensory examination of 
the surrounding area was grossly normal.  There was no 
limitation of function at the time of examination.

Considering the evidence of record summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the veteran's puncture wound scar is properly 
rated as non-compensable, and there is no basis for a higher 
rating at this time. In this regard, the scar has been found 
to be non-tender and with no adhesions upon physical 
examination in February 1998.  In addition, the veteran was 
found not to have any limitation of function.  As there was 
no limitation of function present, there is no basis for the 
assignment of a compensable evaluation. Thus, a non-
compensable rating under Diagnostic Code 7805 is the maximum 
rating warranted under this code.

The Board has also considered whether the veteran is entitled 
to a higher rating under the criteria of other, related 
diagnostic code sections.  The evidence does not indicate 
that the veteran's puncture wound scar is poorly nourished 
with repeated ulceration, as is contemplated by the criteria 
of Diagnostic Code 7803.  Further, the puncture wound scar of 
the upper back has not been shown to be tender and painful on 
objective demonstration, as is required for an evaluation 
under Diagnostic Code 7804.  Hence, evaluation under another 
potentially applicable diagnostic code is not warranted.

In reaching the foregoing determination, the Board has 
considered the veteran's assertions and the objective 
clinical manifestations of a puncture wound scar of the upper 
back and its effects on the veteran's earning capacity and 
his ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  In conclusion, the current 
medical evidence, as previously discussed, is consistent with 
no more than a non-compensable rating for the veteran's 
puncture wound scar.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  At present, however, there is no basis 
for assignment of a compensable evaluation. 

Finally, while the veteran contends that his puncture wound 
scar interferes with his employment as a cement mason, the 
record does not reflect that the veteran's service-connected 
puncture wound scar has adversely affected his employability.  
The VA Schedule for Rating Disabilities is premised on the 
average impairment in earning capacity.  There is no evidence 
in the record that the schedular criteria are inadequate to 
evaluate the puncture wound scar.  Moreover, the record does 
not reflect that the veteran's disability has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), necessitated frequent periods of 
hospitalization, or otherwise have rendered impracticable the 
application of the regular schedular standards so as to 
warrant consideration of an extra-schedular rating as 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim for a puncture wound scar must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for a puncture wound 
scar of the upper back is denied.




______________________________
G. H. SHUFELT
Member, Board of Veterans' Appeals


	



 

